Citation Nr: 0737306	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to an increased disability rating for anxiety 
neurosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April and May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The issue of entitlement to a higher disability rating for 
anxiety neurosis is addressed in the REMAND that follows the 
order section of this decision. 


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and was not exposed 
to Agent Orange in service. 

2.  Diabetes mellitus was not present within one year after 
the veteran's discharge from service and is not etiologically 
related to service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language  
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time"  
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by correspondence in July 2002 and March 2004, 
prior to the initial adjudication of the claim.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for diabetes mellitus, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for diabetes mellitus, type II.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claim was no more than harmless error.

The record also reflects that the veteran's service medical 
records and VA treatment records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Although the veteran was not afforded a VA examination to 
determine the etiology of his diabetes mellitus, the Board 
has determined that no such examination is required in this 
case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that any medical opinion linking the veteran's diabetes 
mellitus to his exposure to Agent Orange in service would be 
based on a history the Board has determined to be inaccurate.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

Analysis

The record reflects and the veteran does not dispute that the 
disability at issue was not present within one year after the 
veteran's discharge from service.  The veteran claims that 
service connection is warranted for diabetes mellitus, type 
II because it was caused by his exposure to Agent Orange 
while serving in Thailand as a radar repairman.

The veteran has submitted a statement from a person who 
served at Udorn Air Force Base (AFB) in Thailand in support 
of his contention that he was exposed to Agent Orange in 
service.  S.P. stated that he served at Udorn AFB as a U.S. 
Air Force security policeman in the K-9 Section from 
September 1968 to October 1969.  S.P. related that he 
patrolled an ammo dump storing Agent Orange.  S.P. also wrote 
about having seen barrels identified to him as Agent Orange 
loaded onto aircraft, including a helicopter he soon 
thereafter witnessed spraying a substance in an area where 
all flora started dying a few days thereafter.  He 
additionally reported having found some dead birds and dogs 
in the vicinity of the areas sprayed.  S.P. did not, however, 
report having either served with the veteran at Udorn AFB or 
otherwise known him while in service.  Indeed, the veteran 
himself states that he was stationed at Udorn AFB in 1970 
(his records actually indicate service there in 1971), so his 
service at that base never coincided with S.P.'s.  
Furthermore, the veteran served as an automatic tracking 
radar repairman while in the Air Force, and not, like S.P., 
in a K-9 unit patrolling the base and areas in its vicinity.  

Moreover, the evidence fails to indicate that the veteran 
himself was exposed to Agent Orange while in service at Udorn 
AFB or otherwise.  In addition, the veteran has not supplied 
specific corroborative details concerning how his service in 
Thailand resulted in his exposure to Agent Orange.  He has 
stated that defoliants were regularly sprayed on vegetation 
on the perimeter, and that this is where he was exposed, but 
has not otherwise provided any information with which VA 
could substantiate his allegation.

The Board notes that the veteran does not claim any service 
in Vietnam.

Service personnel records confirm that the veteran served in 
foreign and/or sea service for seven months and two days, and 
service medical records confirm that he received care 
unrelated to diabetes mellitus, type II at Udorn AFB at 
various times from July to November 1971.  (The Board notes 
parenthetically that the veteran reported having been in 
Thailand in 1970.)  Although the statement from S.P. 
substantiates that Agent Orange was stored and loaded at 
Udorn AFB and sprayed in its vicinity, S.P.'s statement does 
not actually address whether the veteran was exposed to Agent 
Orange as a result of his work there as a radar repairman.

The Board has not found the veteran's written statements 
concerning his alleged Agent Orange exposure to be 
sufficiently probative to establish that he was exposed to 
herbicides in service.  In addition, the veteran has not 
alleged any other specific circumstance that would have 
resulted in him having any contact with herbicides in 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
was not exposed to herbicides in service.

The veteran has not advanced any other basis for granting his 
claim, and there is no medical evidence suggesting that 
diabetes mellitus, type II is related to any incident of 
service other than herbicide exposure.  Accordingly, service 
connection is not in order for this disability.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is denied.




REMAND

In an April 2004 rating decision, the RO granted the veteran 
entitlement to an increased disability evaluation of 30 
percent for anxiety neurosis.  In May 2004, the RO received 
the veteran's notice of disagreement with this decision.  The 
date stamp on the face of the copy forwarded by the veteran's 
representative shows that the New York RO received the 
veteran's aforementioned notice of disagreement on May 11, 
2004.  The record does not reflect that the RO has provided 
the veteran a statement of the case in response to this 
notice of disagreement.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded for the originating agency to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a statement of the 
case on the issue of entitlement to a 
higher disability rating for anxiety 
neurosis, and informed of the 
requirements to perfect an appeal with 
respect to this new issue.

2.  Thereafter, the case should be 
returned to the Board, if in order.  By 
this remand, the Board intimates no 
opinion as to any ultimate outcome 
warranted.  The appellant need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


